DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	The claims of 17 June 2020 are entered.
	Applicants’ remarks of 9 May 2022 are entered.
	Claims 1-17 are pending. Claims 4-17 are withdrawn. Claims 1-3 are being examined on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I and the peptide D-Arg-Tyr-Lys-Phe-NH2 in the reply filed on 9 May 2022 is acknowledged.
Claims 4-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 May 2022.
The search of the elected species has been expanded to include all stereoisomers of the claimed peptide. Those species are rejoined for examination: D-Arg-D-Tyr-D-Lys-D-Phe-NH2, D-Arg-D-Tyr-Lys-Phe-NH2, D-Arg-Tyr-D-Lys-Phe-NH2, and D-Arg-Tyr-Lys-D-Phe-NH2.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites an improperly formatted Markush group. A semicolon or comma should appear between each species, and an “and” should occur prior to the very last species.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szeto et al. (USP 7,718,620 B2, published 18 May 2010, filed 30 June 2006, hereafter referred to as ‘620).
	The ‘620 patent describes a genus of aromatic-cationic peptides of at least 4 amino acids in length (see e.g. Col.2 lines 19-25 and Col.5 lines 29-32). The peptides may contain substituents on the rings of Phe or Tyr residues (see e.g. Col.6 lines 30-33). The genus includes peptides with combinations of L- and D-amino acids and those with only D-amino acids to provide protection against digestion by proteases (see e.g. Col.5 line 65 to Col.6 line 9, Col.6 line 62 to Col.7 line 6, Col.7 lines 7-15, and Col.6 line 61 to Col.7 line 6). Th genus includes those peptides that are amidated at the C-terminus (see e.g. Col.9 lines 39-41). A specific peptide is taught called SS-31 with the sequence D-Arg-2’,6’-Dmt-Lys-Phe-NH2 (see e.g. Col.12 lines 35-38). The ‘620 patent teaches that analogs of SS-31 can be prepared including where conservative substitutions are made for aromatic amino acids (see e.g. Col.12 lines 39-63). Dmt is an aromatic amino acid, i.e. the only conservative substitutions are with Phe, Tyr, Trp, or His (see e.g. Col.12 lines 46-49 and 56). The ‘620 patent teaches pharmaceutical formulations with a carrier (see e.g. Col.19 lines 49-60).
	The ‘620 patent does not explicitly teach the peptide D-Arg-Tyr-Lys-Phe-NH2 as elected, nor does it explicitly mention isomers of that peptide. The level of skill in the art is high. The prior art provides motivation based on its guidance to arrive at each of the claimed species based on the disclosed genus and the analogs of the SS-31 species in ‘620. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to prepare the claimed aromatic-cationic peptide. The ‘620 patent teaches the species D-Arg-2’6’-Dmt-Lys-Phe-NH2. The difference required to meet the elected species is a substitution from 2’6’-Dmt to Tyr. The ‘620 patent provides clear motivation to prepare conservative substitutions of the aromatic amino acids, which from the limited options available would result in D-Arg-Tyr-Lys-Phe-NH2 as claimed. There would have been a reasonable expectation of success because the compound preparation requires only a single amino acid substitution that is suggested by ‘620. The invention would have been prima facie obvious to one of ordinary skill in the art at the time of invention.
	With respect to claims 2 and 3, as set forth above the ‘620 patent also provides for pharmaceutical compositions.
	With respect to the other rejoined species, this encompasses D-Arg-D-Tyr-D-Lys-D-Phe-NH2, D-Arg-D-Tyr-Lys-Phe-NH2, D-Arg-Tyr-D-Lys-Phe-NH2, and D-Arg-Tyr-Lys-D-Phe-NH2. For each of these, the based D-Arg-Tyr-Lys-Phe-NH2 that results from the ‘620 patent offers a starting point for modification based on the presence of the D-amino acids to render each of these variants as an obvious alteration to the base peptide. For each, one of ordinary skill in the art would either move the location of a second D-amino acid in a systematic fashion, or in the case of the all-D variant merely make all amino acids in their D- versus L-form. The motivation to do so comes from the art recognizing that peptide containing one or more D-amino acid resist endogenous proteases. There would have been a reasonable expectation of success because the preparation of each variant merely requires alteration of the amino acid stereochemistry in a limited fashion coupled with the previous 2’6’-Dmt to Tyr mutation. The claimed species would have been prima facie obvious to one of ordinary skill in the art at the time of invention.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658